Citation Nr: 1102349	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  07-13 341A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, DC


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 
percent for service-connected post-traumatic stress disorder 
(PTSD).

2.  Entitlement to a total disability rating based in individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 
1968.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision by a Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
entitlement to service connection for PTSD and assigned a 10 
percent disability rating.  The Veteran testified before the 
undersigned Acting Veterans Law Judge at a Board hearing in April 
2008.  The transcript of this hearing has been associated with 
the claims file.  This matter was previously before the Board and 
was remanded in December 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Current PTSD Examination

As noted above, this claim was previously before the Board and 
was remanded in December 2008.  Subsequent to the December 2008 
remand, additional evidence was associated with the claims file 
which suggests that the Veteran's disability has increased in 
severity since his most recent VA examination in January 2007.  
Specifically, at the January 2007 VA examination, the Veteran 
reported relatively mild symptomatology, to include difficulty 
sleeping because of memories, anxiousness when going through 
tunnels, and social isolation.  However, a September 2007 VA 
treatment record (which was not associated with the claims file 
until after the December 2008 remand) shows that the Veteran 
reported nightly nightmares and sweats and a statement from the 
Veteran's wife that was submitted in June 2009 alleges that the 
Veteran has nightmares where he physically assaults his wife and 
has pushed his wife and slapped his daughter.  The Veteran's 
wife's letter states that she attributes this behavior to the 
Veteran's PTSD disability.  Therefore, the Board finds that a new 
examination is warranted to assess the current severity of the 
Veteran's service-connected PTSD. See VAOPGCPREC 11-95 (Although 
the Board is not required to direct a new examination simply 
because of the passage of time, a new examination is appropriate 
when the record reflects that the disability in question has 
undergone an increase in severity since the time of the last 
examination). 

Inferred TDIU Claim

With regard to the issue of entitlement to a TDIU listed on the 
cover page, the Board acknowledges that the RO has not developed 
or adjudicated this issue.  However, the U.S. Court of Appeals 
for Veterans Claims has held that a request for a TDIU, whether 
expressly raised by Veteran or reasonably raised by the record, 
is not a separate 'claim' for benefits, but rather, can be part 
of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. 
App. 447, 453-54 (2009).  In other words, if the claimant or the 
evidence of record reasonably raises the question of whether the 
Veteran is unemployable due to a disability for which an 
increased rating is sought, then part and parcel with the 
increased rating claim is the issue whether a TDIU is warranted 
as a result of that disability. Id.

The Veteran testified at his March 2008 Board hearing that he had 
difficulties at work because of his inability to get along with 
co-workers, which he attributed to his PTSD symptomatology.  He 
implied that he could not work because of these issues.  
Therefore, after resolving any benefit of the doubt in favor of 
the Veteran under the provisions of 38 U.S.C.A. § 5107(b), the 
Board finds the evidence of record has reasonably raised the 
issue of entitlement to a TDIU as an element of the increased 
rating claim on appeal.  Since entitlement to a TDIU is part of 
the Veteran's increased rating claim, the proper remedy here is 
for the Board to remand, rather than refer, the TDIU issue to the 
Agency of Original Jurisdiction (AOJ) for proper development and 
adjudication.

VA Treatment Records

The record includes treatment records from the VA Medical Center 
in Washington, D.C.  These records reflect that the Veteran 
reported PTSD symptomatology, but it is unclear if the Veteran is 
receiving ongoing treatment for PTSD from this VAMC.  On remand, 
the AOJ should request any outstanding relevant treatment records 
from the VAMC in Washington, D.C.


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request and associate with 
the claims file any outstanding relevant 
treatment records for the Veteran from the 
Washington, D.C. VAMC. See 38 C.F.R. 
§ 3.159(c)(2).

2.  The AOJ should arrange for the Veteran to 
undergo a VA examination to assess the 
current level of severity of his service-
connected PTSD disability.  The examiner 
should review the Veteran's claim file in 
connection with the examination and such 
review should be noted in the examination 
report.  The examiner should describe the 
Veteran's current PTSD symptomatology in 
terms that are responsive to the rating 
criteria for PTSD.  

3.  Following the completion of the above, 
and any other development the AOJ deems 
necessary, the matters on appeal should be 
readjudicated, to include expressly 
addressing whether an extraschedular 
rating is warranted for the Veteran's 
service-connected PTSD disability and 
whether the Veteran is entitled to a 
TDIU rating.  If the benefits sought are not 
fully granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable opportunity to respond 
before the case is returned to the Board for 
further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


